Name: Regulation (EEC) No 1055/72 of the Council of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas
 Type: Regulation
 Subject Matter: energy policy;  information technology and data processing;  trade policy;  oil industry
 Date Published: nan

 462 Official Journal of the European Communities 25.5.72 Official Journal of the European Communities No L 120/3 REGULATION (EEC) No 1055/72 OF THE COUNCIL of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas developments in supply and demand ; whereas precise information concerning the origin and quality of these products is similarly indispensable ; Whereas Member States should for this purpose communicate to the Commission, with any com ­ ments they may have, the statistical information relating to imports effected over the preceding half calendar year, and a general survey on imports planned for the following year with relevant data ; whereas to this end the persons and undertakings concerned must be under an obligation to com ­ municate to the Member States the information enabling the latter to fulfil the obligation in question ; Whereas the Commission should be able to curtail the limits for communicating the information, to alter the periods to which notifications should relate and, if need be as a temporary measure, to have available the forecasts for each undertaking separ ­ ately ; Whereas it is desirable to enable the Commission to specify, if need be, certain rules of application, such as the form and content of the notifications to be made ; Whereas observance of the obligations provided for in this Regulation and the confidential nature of the information collected should be ensured ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 213 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament ; Having regard to the Opinion of the Economic and Social Committee ; Whereas the introduction of a common energy policy is one of the objectives of the Communities ; whereas it is the task of the Commission to propose the measures to be taken for this purpose ; Whereas, after studying the communication made to it by the Commission on 18 December 1968 on initial guidelines for a Community energy policy, the Council during its 88th session held on 13 November 1969 :  approved the basic principles of that communication in the light of the report from the Committee of Permanent Representatives ;  requested the Commission to put before it as soon as possible the most urgent concrete proposals in this field ;  agreed to study these proposals as soon as possible in order to establish a Community energy policy ; Whereas obtaining an overall picture of Community supplies is one feature of such a policy ; whereas this will , in particular, enable the Community to make the necessary comparisons ; .Whereas the accomplishment of that task requires the most accurate information possible on crude oil and natural gas, in respect of both past and future HAS ADOPTED THIS REGULATION: Article 1 1 . Member States shall , under the following con ­ ditions and in accordance with the procedures laid down in Annex I, communicate to the Commission the information they have obtained on the basis of the provisions of Article 2 on imports of crude oil falling within heading No 27.09 of the Common Customs Tariff, and of natural gas falling within subheading No 27.11 B of the Common Customs Tariff : Official Journal of the European Communities 463 with the procedure which the Commission lays down :  make notification as required by Articles 1 and 2 within a shorter time limit or for other periods ;  make notification as required by Article 1 ( 1 ) (b), if need be as a temporary measure, in respect of individual undertakings . Article 4 ( a) by 30 September and 31 March of each year at the latest, in respect of the imports effected during the preceding half calendar year by each individual undertaking ; ( b ) by 31 December of each year at the latest, in respect of all imports planned for the following year by all the ' undertakings of the Member State concerned. Member States shall add to their notifications any comments they may have. 2 . Imports shall for the purposes of this Regu ­ lation be taken to be all the crude oils and natural gas which enter the customs territory of the Community for purposes other than transit or inward processing for supply to third countries . Member States shall be obliged to notify only imports of crude oils and natural gas intended for their own countries , and not those in transit to other Mem,ber States . The Commission shall, within the limits laid down by this Regulation and the Annexes thereto, be authorized to adopt implementing provisions concern ­ ing the form, content and other details of the notifications under Articles 1 , 2 and 3 . Article 5 The Commission shall place before the Council a summary of the information obtained pursuant to this Regulation. Article 2 Articled Information forwarded pursuant to this Regulation shall be treated as confidential . This provision shall not prevent the publication of general information or of summaries not containing particulars concern ­ ing individual undertakings . In order to fulfil the obligation laid down in Article 1 , any person or undertaking having imported or intending to import into the Community a quantity of 100 000 metric tons or more per annum of crude oil or natural gas shall, in accordance with the procedure set out in Annex II, notify the Member State in which those imports have been effected or are planned : ( a ) before 15 September and 15 March of each year, of the imports effected during the preceding half calendar year; ( b ) before 15 December of each year, of the imports planned for the following year. Article 7 Member States shall take appropriate measures to ensure observance of the obligations arising under Articles 2 and 6. Article 8 Article 3 This Regulation shall enter into force one month after its publication in the Official Journal of the European Communities. In order to enable the Commission to assess the supply situation, Member States shall, in accordance This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1972. For the Council The President M. MART 464 Official Journal of the European Communities ANNEX I NOTIFICATION FROM THE MEMBER STATES TO THE COMMISSION Notifications shall include the following information: A. In respect of imports effected during the half calendar year preceding the declaration : In respect of imports of crude oil falling within heading No 27.09 and natural gas within subheading No 27.11 B of the Common Customs Tariff: Full transmission of information obtained by the governments from persons or undertakings, including the names and the addresses or seats , of those persons or undertakings. B. In respect of imports planned for the year following the declaration : ( i ) In respect of crude oil falling within heading No 27.09 of the Common Customs Tariff: 1 . Estimated quantity in thousands of metric tons 2 . Port of loading and, where appropriate, country of origin where the crude oil to be imported is to be produced 3 . Percentage of supplies effected on the basis of contracts expiring within five years ( ii ) In respect of natural gas falling within subheading No 27.11 B of the Common Customs Tariff: 1 . Quantity (in millions of m3 at 0 ° and 760 mm Hg) 2 . Country of origin where the natural gas to be imported is to be produced 3 . Importing port, or receiving station when routed by gas pipeline 4. Gross calorific value of natural gas to be imported (in Kcal/m3, at 0 ° and 760 mm Hg). ANNEX II NOTIFICATION FROM PERSONS AND UNDERTAKINGS TO MEMBER STATES Notifications shall include the following information : I. In respect of imports effected during the half calendar year preceding the declaration : A. In respect of crude oil falling within heading No 27.09 of the Common Customs Tariff : 1 . Name, and address or seat, of the importing person or undertaking 2 . Quantity in thousands of metric tons 3 . Port of loading and, where appropriate, country of origin where the imported crude oil was produced 4. Port of discharge or, in the case of overland transport, customs clearance office and , where appropriate, pipelines through which importation was effected 5 . Trade description of crude oil imported  6. (a) In respect of all imports effected on the basis of supply contracts : Names, and addresses or seats, of contracting parties (b) In respect of imports effected on the basis of supply contracts expiring within five years : (i) duration of the contract (ii ) date of termination Official Journal of the European Communities 465 B. In respect of natural gas falling within subheading No 27.11 B of the Common Customs Tariff: 1 . Name, and address or seat, of the importing person or undertaking 2 . Quantity (in millions of m3, at 0 ° and 760 mm Hg) 3 . Country of origin where the imported natural gas was produced 4. Importing port, or receiving station when routed by gas pipeline 5 . Gross calorific value (in Kcal/m3, at 0 ° and 760 mm Hg). II . In respect of imports planned for the year following the declaration : A. In respect of crude oil falling within heading No 27.09 of the Common Customs Tariff : 1 . Name, and address or seat, of the importing person or undertaking 2. Estimated quantity in thousands of metric tons 3 . Port of loading and, where appropriate, country of origin where the crude oil to be imported is to be produced 4 . Port of discharge or, in the case of overland transport, customs clearance office and , where appropriate, pipelines through which importation will be effected 5 . Trade description of the crude petroleum to be imported 6. ( a ) In respect of all imports to be effected on the basis of supply contracts : Names, and addresses or seats , of contracting parties (b ) In respect of imports to be effected on the basis of supply contracts expiring within five years : ( i ) duration of the contract (ii) date of termination B. In respect of natural gas falling within subheading No 27.11 B of the Common Customs Tariff: 1 . Name, and address or seat, of the importing person or undertaking 2 . Quantity (in millions of m3, at 0 ° and 760 mm Hg) 3 . Country of origin where the natural gas to be imported is to be produced 4. Importing port, or receiving station when routed by gas pipeline 5 . Gross calorific value of natural gas to be imported (in Kcal/m3, at 0 ° and 760 mm Hg).